Case: 14-14540    Date Filed: 06/04/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-14540
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:14-cr-00122-RBD-DAB-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

FREDERICK WARD,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (June 4, 2015)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Adeel Bashir, appointed counsel for Frederick Ward in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel=s
              Case: 14-14540     Date Filed: 06/04/2015   Page: 2 of 2


assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel=s

motion to withdraw is GRANTED, and Ward’s conviction and sentence are

AFFIRMED.




                                         2